Citation Nr: 0503217	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 RO rating decision that denied a 
compensable rating for pulmonary tuberculosis, far advanced, 
inactive.  In December 1998 the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board.  In April 1999 the Board remanded this matter to the 
RO.  In June 2002 the Board undertook development in this 
matter, pursuant to regulations then in effect.  In May 2003 
the Board again undertook development in this matter.  In 
November 2003 the Board remanded this matter to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the residuals of his inactive 
pulmonary tuberculosis warrant a compensable rating.  

On the most recent VA examination in September 2002 the 
diagnoses were inactive pulmonary tuberculosis with residual 
mild pleural scarring and moderate obstructive airway 
disease.  The VA examiner opined that it was likely that the 
veteran's use of tobacco for many years had "contributed 
significantly to his current moderately severe obstructive 
airway disease".  The examiner did not comment, however, 
concerning whether the veteran's moderately severe 
obstructive airway disease is a residual of his pulmonary 
tuberculosis.  Nor did the examiner indicate whether, if the 
two diagnosed pulmonary disorders are separate, the pulmonary 
function test results were attributable to the service-
connected inactive pulmonary tuberculosis, or whether it was 
possible to make such an attribution.  

Under the revised Schedule, inactive pulmonary tuberculosis 
is rated according to the residuals, which are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  38 C.F.R. § 4.97, 
Diagnostic Code 6731.  Therefore this matter requires 
clarification.  

Additionally the veteran underwent a pulmonary function test, 
which provided FEV-1 and FEV-1/FVC values, in September 2002.  
However, no findings were reported regarding the DLCO (SB), 
which may provide an independent basis for evaluating the 
disability.  Accordingly, on remand the veteran should be 
scheduled for a VA respiratory examination, to include a 
pulmonary function test, which includes findings for FEV-1, 
FEV-1/FVC, DLCO (SB), and the maximum oxygen consumption 
(with cardiorespiratory limit), unless such testing is 
medically contraindicated.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Although the Board sincerely regrets the additional delay in 
this matter, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA respiratory examination to ascertain 
the nature and severity of any residual 
disability due to the service-connected 
inactive pulmonary tuberculosis.  The 
examiner must review the claims folder 
and should specifically note that the 
file has been reviewed.  All indicated 
tests, including pulmonary function 
tests, should be performed unless a test 
is medically contraindicated, in which 
case that fact should be specifically 
noted in the examination report.  The 
report of the examination should contain 
data pertaining to actual versus 
predicted values for FEV-1, FEV- 1/FVC, 
and DLCO (SB).  The report should also 
contain information pertaining to maximum 
oxygen consumption (measured in 
milliliters per kilogram per minute).  
The examiner should specifically note 
whether the veteran has obstructive 
airway disease and if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
this is a residual of his pulmonary 
tuberculosis.  The examiner should also 
note whether there is any residual 
pulmonary fibrosis due to the pulmonary 
tuberculosis.  If there is pulmonary 
disability or diagnosis unrelated to the 
service-connected inactive pulmonary 
tuberculosis, the examiner should 
indicate what are the disabling effects 
(e.g., pulmonary function test results, 
etc.) due to the service-connected 
disease alone.  If it is not possible to 
differentiate between the disabling 
effects of service-connected inactive 
pulmonary tuberculosis and non-service-
connected pulmonary problems, the 
examiner should so indicate.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


